In this case Mr. Chief Justice WHITFIELD, Mr. Justice ELLIS, and Mr. Justice BUFORD, are of the opinion that the judgment of the Circuit Court should be affirmed, while Mr. Justice TERRELL, Mr. Justice BROWN, and Mr. Justice DAVIS, are of the opinion that the said judgment should be reversed. When the members of the Supreme Court, sitting six members in a body and after full consultation it appears that the members of the Court are permanently and equally divided in opinion as to whether the judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the judgment should be affirmed; therefore, it is considered, ordered and adjudged under the authority of State, ex rel. Hampton, v. McClung, 47 Fla. 224, 37 Sou. Rep. 51, that the judgment of the Circuit Court in this cause be and the same is hereby affirmed.
Affirmed.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.